


Exhibit 10(l)

 

VIACOM

EXCESS 401(k) PLAN

FOR DESIGNATED SENIOR EXECUTIVES

 

EFFECTIVE AUGUST 28, 2002

 

 

Section 1.                                            Establishment and Purpose
of the Plan.

 

1.1                                 Establishment.  There is hereby established
for the benefit of Participants an unfunded plan of voluntarily deferred
compensation known as the Viacom Excess 401(k) Plan for Designated Senior
Executives.  Participation in this Plan is limited to employees of an Employer
who are identified by the Company as executive officers and directors for
purposes of Section 16(b) of the Securities Act of 1934 (“Reporting
Employees”).  Any deferrals made under the Viacom Excess 401(k) Plan by any
Eligible Employee who was a participant in the Viacom Excess 401(k) Plan prior
to the date he becomes a Reporting Employee shall remain in the Viacom Excess
401(k) Plan, subject to the terms of that plan.

 

1.2                                 Purpose.      The purpose of this Plan is to
provide a means by which an Eligible Employee may, in certain circumstances,
elect to defer receipt of a portion of his Compensation.  The Plan also provides
that the Company will, in certain instances, credit the Account of a Participant
with an Employer Match.

 

Section 2.                                            Definitions.

 

The following words and phrases as used in this Plan have the following
meanings:

 

2.1                                 Account.          The term “Account” shall
mean a Participant’s individual account, as described in Section 4 of the Plan.

 

2.2                                 Board of Directors.     The term “Board of
Directors” means the Board of Directors of the Company.

 

2.3                                 Bonus.            The term “Bonus” means any
cash bonus paid under the Viacom Inc. Short-Term Incentive Plan and any other
comparable annual cash bonus plan sponsored by any Employer.

 

2.4                                 Committee.     The term “Committee” means
the Retirement Committee appointed by the Board of Directors.  The Committee may
act on its own behalf or through the actions of its duly authorized delegate.

 

2.5                                 Company.       The term “Company” means
Viacom Inc.

 

1

--------------------------------------------------------------------------------


 

2.6                                 Compensation.  The term “Compensation” means
an Eligible Employee’s annual compensation as defined in the Viacom 401(k) Plan,
except that the limitations imposed by Internal Revenue Code §401(a)(17) shall
not be taken into account.

 

2.7                                 Disability.      A Participant shall be
deemed to have incurred a “Disability” or to be “Disabled” if the Participant
(i) has been determined to be disabled by the Social Security Administration or
(ii) is receiving benefits under the provisions of the long-term disability plan
covering such Participant that is sponsored by or participated in by the
Participant’s Employer.  The date a Participant meets the definition of
Disability shall be treated as the date he terminates employment for purposes of
Section 5 of the Plan.

 

2.8                                 Eligible Employee.     The term “Eligible
Employee” means an Employee of an Employer (i) for whom the sum of (a) the rate
of annual base salary for a particular year and (b) actual commissions received
for the prior year, equals or is greater than the annual compensation limit in
effect under Internal Revenue Code Section 401(a)(17) (as adjusted from time to
time by the Committee) and (ii) is designated by the Committee as an employee
who is eligible to participate in the Plan.  If an employee becomes an Eligible
Employee in any Plan Year, such employee shall remain an Eligible Employee for
all future Plan Years; provided, however, that the Committee may terminate such
employee’s eligibility for the Plan if his annual base salary as of January 1 of
any Plan Year is less than the amount in clause (i) in effect for the Plan Year
in which such employee initially became an Eligible Employee.  Notwithstanding
the foregoing, any employee who immediately prior to August 28, 2002 (i) was an
eligible employee under the Viacom Excess 401(k) Plan and (ii) was a Reporting
Employee, became an Eligible Employee under this Plan effective August 28, 2002.

 

2.9                                 Employer.     The term “Employer” means the
Company and any affiliate or subsidiary that adopts the Plan on behalf of its
Eligible Employees.

 

2.10                           Employer Match.      The term “Employer Match”
means the amounts credited to a Participant’s Account with respect to a
Participant’s Excess Salary Reduction Contributions, calculated using the rate
of matching contributions under the Viacom 401(k) Plan in effect at the time
such Excess Salary Reduction Contributions are made.

 

2.11                           Excess Salary Reduction Contributions.     The
term “Excess Salary Reduction Contributions” means the portion of a
Participant’s Compensation earned during a Plan Year (after such Participant has
reached any Limitation) that he elects to defer under the terms of this Plan.

 

2.12                           Investment Options.     The term “Investment
Options” means the investment funds available to participants in the Viacom
401(k) Plan, excluding the Self-Directed Brokerage Account.

 

2.13                           Joint Payment Option.  The term “Joint Payment
Option” means, in accordance with Section 5.2, (i) any payment option election
made by a Participant in effect in the Viacom Excess 401(k) Plan immediately
prior to August 28, 2002, and (ii) any payment option election made on or after
August 28, 2002.  A Joint Payment Option shall apply to all amounts credited to

 

2

--------------------------------------------------------------------------------


 

the Participant’s Account in this Plan, his account in the Viacom Excess 401(k)
Plan and his account in the Viacom Bonus Deferral Plan for Designated Senior
Executives.

 

2.14                           Limitation.     The term “Limitation” means the
limitation on contributions to defined contribution plans under Section 415(c),
on compensation taken into account under Section 401(a)(17), or on elective
deferrals under Section 401(k)(3) and Section 402(g) of the Internal Revenue
Code of 1986.

 

2.15                           Participant.     The term “Participant” means an
Eligible Employee who elects to have Excess Salary Reduction Contributions made
to the Plan.

 

2.16                           Plan.     The term “Plan” means the Viacom Excess
401(k) Plan for Designated Senior Executives as set forth herein, as amended
from time to time.

 

Section 3.                                            Participation.

 

3.1                                 Designation of Eligible
Employees.   Beginning August 28, 2002, each month the Committee will designate
in its sole discretion those employees who satisfy the terms of paragraph 2.8 as
eligible to participate in the Plan.

 

3.2                                 Election to Participate.       An Eligible
Employee must elect to participate in the Plan.  An Eligible Employee may elect,
at any time after becoming eligible, to begin participation and to commence
making Excess Salary Reduction Contributions during the Plan Year by filing an
election with the Committee in accordance with this Section 3 and the rules and
regulations established by the Committee.  Such election will be effective on a
prospective basis beginning with the payroll period that occurs as soon as
administratively practicable following receipt of the election by the Committee.

 

3.3                                 Amendment or Suspension of
Election.     Participants may change (including, suspend) their existing Excess
Salary Reduction Contribution election under this Plan during the Plan Year by
filing a new election in accordance with the prescribed administrative
guidelines.  Such new election will be effective on a prospective basis
beginning with the payroll period that occurs as soon as administratively
practicable following receipt of the election by the Committee.  A Participant
will not be permitted to make up suspended Excess Salary Reduction
Contributions, and during any period in which a Participant’s Excess Salary
Reduction Contributions are suspended, the Employer Match to the Plan will also
be suspended.

 

3.4                                 Amount of Elections.

 

Each election filed by an Eligible Employee must specify the amount of Excess
Salary Reduction Contributions in a whole percentage between 1% and 15% of the
Participants’ Compensation, excluding any Bonus. Except as described otherwise
in this Section 3.4, no Eligible Employee shall be permitted during any Plan
Year to make Excess Salary Reduction Contributions at a rate that exceeds the
rate of his Before-Tax Contributions to the Viacom 401(k) Plan as in effect
immediately preceding the time that the Eligible Employee actually commences
Excess Salary Reduction Contributions to this Plan for that particular Plan
Year.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for the Plan Year ending December 31, 2002, any
Eligible Employee who on August 28, 2002 had in effect an Excess Salary
Reduction Contribution election that exceeded the rate of his Before-Tax
Contributions to the Viacom 401(k) Plan as in effect immediately preceding the
time that the Eligible Employee actually commences Excess Salary Reduction
Contributions to this Plan shall be permitted to continue that Excess Salary
Deferral Contribution election for the remainder of such Plan Year.

 

Section 4.                                            Employer Match.

 

An Employer Match will be credited approximately every two weeks to a
Participant’s Account with respect to the eligible portion of Excess Salary
Reduction Contributions of such Participant.  The eligible portion of a
Participant’s Excess Salary Reduction Contributions shall be limited to 5% of
each contribution. The eligible portion of a Participant’s Excess Salary
Reduction Contributions shall be based on Compensation up to an annual maximum
amount of $750,000.

 

Section 5.                                            Individual Account.

 

5.1                                 Creation of Accounts.  The Company will
maintain an Account in the name of each Participant.  Each Participant’s Account
will be credited with the amount of the Participant’s Excess Salary Reduction
Contributions, and Employer Match, if any, made in all Plan Years.

 

5.2                                 Joint Payment Option Election.

 

(a)   Any Joint Payment Option defined in Section 2.12(i) shall continue to
apply until changed by the Participant in accordance with this Section 5.

 

(b)   Any Eligible Employee who first becomes a Participant on or after August
28, 2002 and who has not elected a Joint Payment Option under Section 4.2 of the
Viacom Bonus Deferral Plan, Section 4.2 of the Viacom Bonus Deferral Plan for
Designated Senior Executives or under Section 5.2 of the Viacom Excess 401(k)
Plan shall elect a Joint Payment Option at the same time that the Participant
files his initial election to commence participation in the Plan pursuant to
Section 3.2.   Such Joint Payment Option shall continue to apply until changed
by the Participant in accordance with this Section 5.

 

(c)  A Participant may elect to receive his entire Account under either of the
following Joint Payment Options: (1) a single lump sum; or, (2) annual payments
over a period of two, three, four or five years on or about January 31 beginning
in the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment.  If no Joint Payment Option election is made
in accordance with the terms of the Plan, the Viacom Excess 401(k) Plan or the
Viacom Deferred Bonus Plan for Designated Senior Executives, a Participant shall
be deemed to have elected to receive his Account in a single lump sum on or
about January 31 of the calendar year immediately following the end of the Plan
Year in which the Participant terminates employment.  If a Participant makes a
Joint Payment Option election to receive payments in a single lump sum, such
lump sum shall be payable on or about January 31

 

4

--------------------------------------------------------------------------------


 

of the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment, unless the Participant elects to be paid on
or about January 31 of the 2nd, 3rd, 4th or 5th calendar year following the year
in which the Participant terminates employment.  If a Participant elects to
receive annual payments over a period of two or more years, such annual payments
shall be made in substantially equal annual payments, unless the Participant
designates at the time of making his Joint Payment Option election a specific
percentage of his Account to be distributed in each year.  All specified
percentages must be a whole multiple of 10% and the total of all designated
percentages must be equal to 100%.

 

Example 1:  If a Participant elects (or is deemed to elect) a Payment Option
that provides for a lump sum payment and terminates employment in 2002, such
lump sum shall be paid on or about January 31, 2003.  A Participant
alternatively could designate January 31 of 2004, 2005, 2006 or 2007 in which to
receive his lump sum.

 

Example 2:  If a Participant elects a Payment Option that provides for annual
installments over a period of four years and terminates employment in 2002, each
installment paid on or about January 31, 2003 through 2006 will be comprised of
approximately 25% of the Participant’s Account as of the Participant’s date of
termination.  A Participant alternatively could designate 10% of his Account to
be distributed in January, 2003, 20% in January, 2004, 30% in January, 2005 and
40% in January 2006; or, any other combination of percentages that totals 100%.

 

(d)                                 A Participant may change his Joint Payment
Option no more than three times over the course of his employment with the
Company or an Affiliate.  A Participant may change an existing Joint Payment
Option only one time in any calendar year.  Any change of a Participant’s
existing Joint Payment Option election made less than six months prior to the
Participant’s termination of employment for any reason shall be null and void
and the Participant’s last valid Payment Option shall remain in effect.

 

a.                                       Investments.

 

(a) All Excess Salary Reduction Contributions, Excess Bonus Deferral
Contributions and Employer Match, if any, will be credited through December 31st
of the calendar year in which the Participant terminates employment with an
amount equal to such amount which would have been earned had such contributions
been invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Viacom
401(k) Plan; or if no such election has been made, in the PRIMCO Stable Value
Fund (or any successor fund).

 

(b) If a Participant elects (or is deemed to elect) a single lump sum Joint
Payment Option payable in the first calendar year following the calendar year in
which the Participant terminates employment, no additional adjustments will be
made to the Participant’s Account after December 31st of the calendar year in
which the Participant terminates employment.  If a Participant elects a single
lump sum Joint Payment Option payable in the second, third, fourth or fifth
calendar year following the calendar year in which the Participant terminates
employment, the Participant’s Account shall be credited with earnings based on
the rate of return in the PRIMCO Stable Value Fund (or any successor fund)
beginning January 1st of the calendar year following the year in

 

5

--------------------------------------------------------------------------------


 

which the Participant terminates employment and continuing through December 31st
of the calendar year immediately preceding the calendar year in which the single
lump sum is paid.

 

(c) If a Participant elects annual payments, no additional adjustments will be
made to any amount payable in the first calendar year following the year in
which the Participant terminates employment.  For any annual payments made in
the second, third, fourth or fifth year following the calendar year in which the
Participant terminates employment, the Participant’s Account shall be credited
with earnings based on the rate of return in the PRIMCO Stable Value Fund (or
any successor fund) beginning January 1st of the calendar year following the
year in which the Participant terminates employment and continuing through
December 31st of the calendar year immediately preceding the calendar year in
which each payment is made.

 

(d) No provision of this Plan shall require the Company or the Employer to
actually invest any amounts in any fund or in any other investment vehicle.

 

5.4                                 Account Statements.     Each Participant
will be given, at least annually, a statement showing (i) the amount of
Contributions, (ii) the amount of Employer Match, if any, made with respect to
his Account for such Plan Year, and (iii) the balance of the Participant’s
Account after crediting Investments.

 

Section 6.                                            Payment.

 

6.1                                 Payment on Account of Termination of
Employment for Reasons Other Than Disability.     A Participant (or a
Participant’s beneficiary) shall be paid the balance in his Account following
termination of employment in accordance with the Joint Payment Option in effect
with respect to the Participant.

 

6.2                                 Payment on Account of Disability.    A
Participant (or a Participant’s beneficiary) shall be paid the balance in his
Account following the date he meets the definition of Disability in accordance
with the Joint Payment Option in effect with respect to the Participant.  If a
Participant no longer meets the definition of Disability and returns to work
with an Employer, no further payments shall be made on account of the prior
Disability, and distribution of his remaining Account shall be made as otherwise
provided in this Section 6 at the time of his subsequent termination of
employment.

 

Section 7.                                            Nature of Interest of
Participant.

 

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred hereunder shall at all times remain an
unrestricted asset of the Company or the Employer.  A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance.  All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be made to assure the payment of benefits
hereunder.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a

 

6

--------------------------------------------------------------------------------


 

fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

 

Section 8.                                            Hardship Distributions and
Deferral Revocations.

 

A Participant may request the Committee to accelerate distribution of all or any
part of the value of his Account solely for the purpose of alleviating an
immediate financial emergency.  For purposes of the Plan, such an immediate
financial emergency shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant and which would

result in severe financial hardship to the Participant if early distribution
were not permitted.  The Committee may request that the Participant provide
certifications and other evidence of qualification for such emergency hardship
distribution as it determines appropriate.  The decision of the Committee with
respect to the grant or denial of all or any part of such request shall be in
the sole discretion of the Committee, whether or not the Participant
demonstrates an immediate financial emergency exists, and shall be final and
binding and not subject to review.

 

Section 9.                                            Beneficiary Designation.

 

A Participant’s beneficiary designation for this Plan will automatically be the
same as the Participant’s beneficiary designation recognized under the Viacom
401(k) Plan, unless a separate Designation of Beneficiary Form for this Plan has
been properly filed.

 

Section 10.                                      Administration.

 

10.1                           Committee.     This Plan will be administered by
the Committee, the members of which will be selected by the Board of Directors.

 

10.2                           Powers of the Committee.     The Committee’s
powers will include, but will not be limited to, the power

(i)                           to determine who are Eligible Employees for
purposes of participation in the Plan,

(ii)                        to interpret the terms and provisions of the Plan
and to determine any and all questions arising under the Plan, including without
limitation, the right to remedy possible ambiguities, inconsistencies, or
omissions by a general rule or particular decision,

(iii)                     to adopt rules consistent with the Plan, and.

(iv)                    to approve certain amendments to the Plan.

 

10.3                           Claims Procedure.     The Committee shall have
the exclusive right to interpret the Plan and to decide any and all matters
arising thereunder.  In the event of a claim by a Participant as to the amount
of any distribution or method of payment under the Plan, within 90 days of the
filing of such claim, unless special circumstances require an extension of such
period, such person will be given notice in writing of any denial, which notice
will set forth the reason for the denial, the Plan provisions on which the
denial is based, an explanation of what other material or information, if nay,
is needed to perfect the claim, and an explanation of the claims

 

7

--------------------------------------------------------------------------------


 

review procedure.  The Participant may request a review of such denial within 60
days of the date of receipt of such denial by filing notice in writing with the
Committee.  The Participant will have the right to review pertinent Plan
documents and to submit issues and comments in writing.  The Committee will
respond in writing to a request for review within 60 days of receiving it,
unless special circumstances require an extension of such period.  The
Committee, at its discretion, may request a meeting to clarify any matters
deemed appropriate.

 

10.4                           Finality of Committee
Determinations.     Determinations by the Committee and any interpretation,
rule, or decision adopted by the Committee under the Plan or in carrying out or
administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and personal representatives.

 

10.5                           Severability.     If a provision of the Plan
shall be held illegal or invalid, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included in the Plan.

 

10.6                           Governing Law.     The provisions of the Plan
shall be governed by and construed in accordance with the laws of the State of
New York, to the extent not preempted by the laws of the United States.

 

10.7                           Gender.            Wherein used herein, words in
the masculine form shall be deemed to refer to females as well as males.

 

Section 11.                                      No Employment Rights.

 

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

 

Section 12.                                      Amendment, Suspension, and
Termination.

 

The Retirement Committee shall have the right to amend the Plan at any time,
unless provided otherwise in the Company’s governing documents.  The Board of
Directors shall have the right to suspend or terminate the Plan at any time. No
amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant’s rights in his account.  In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

 

8

--------------------------------------------------------------------------------
